USCA4 Appeal: 22-1755      Doc: 10         Filed: 12/19/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1755


        LISA ANTOINE,

                             Plaintiff - Appellant,

                      v.

        DELANCY LLC, d/b/a Vital Medical Staffing,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Graham C. Mullen, Senior District Judge. (3:20-cv-00523-GCM)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Lisa Antoine, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1755         Doc: 10      Filed: 12/19/2022     Pg: 2 of 2




        PER CURIAM:

               Lisa Antoine appeals the district court’s order granting Defendant summary

        judgment and denying Antoine summary judgment on Antoine’s discrimination and

        retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.

        §§ 2000e to 2000e-17, and the Age Discrimination in Employment Act, 29 U.S.C. §§ 621

        to 634. We have reviewed the record and find no reversible error. Accordingly, we affirm

        the district court’s order. Antoine v. Delancy LLC, No. 3:20-cv-00523-GCM (W.D.N.C.

        July 13, 2022). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     2